USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC =:
xX DATE FILED: 3/10/2020

 

 

KLS DIVERSIFIED MASTER FUND, L.P.,

Plaintiff,

19-cv-3774 (LIL)

-V-
ORDER
SEAN MCDEVITT,

Defendant.

 

LEWIS J. LIMAN, United States District Judge:

The Court is in receipt of the status letter submitted by the parties. See Dkt. No. 28.

A status conference is scheduled for March 18, 2020 at 3:00 p.m. in Courtroom 15C of
the U.S. District Court for the Southern District of New York, 500 Pearl Street, New York, New
York.

Counsel for Plaintiff is ordered to notify all counsel of this Order.

 

SO ORDERED.
a) ae
Dated: March 10, 2020 é
New York, New York LEWIS J. LIMAN

United States District Judge
